DETAILED ACTION
	This office action is in response to the communication filed on November 20, 2020. Claims 1-4 and 6-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1-4 and 6-20 are allowed.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1 and 20 such as “a data storage medium to store a clustered data structure including: a plurality of device signatures grouped according to a plurality of clusters clustered in accordance with a clustering algorithm based on the plurality of device signatures as input to the clustering algorithm, wherein each of the plurality of device signatures includes device information determined based on device identification information and device properties from at least one network discovery protocol, the at least one network discovery protocol including Universal Plug and Play (UpNp) discovery or BonJour, a plurality of device names, wherein each of the plurality of device names includes a device attribute, further wherein a sub-set of the plurality of clusters is associated with the plurality of device  perform a decision process based on the clustered data structure with the first device signature as input, the decision process yielding, based on device information of the first device signature, an output indicative of whether the first device signature has a closest matching cluster in the plurality of clusters, the output selected from the group consisting of: a) an output indicating that first device signature cannot be matched, b) an output including a first device name among the plurality of device names, c) an output indicating that a name associated with the first device signature is unknown and matches Application No.: 15/068,7543Docket No.: 0141125.U Amendment dated November 20, 2020 Reply to Non-Final Office Action of September 18, 2020 to an existing unknown class, and d) an output indicating that a name associated with the first device signature is a new unknown class, and prepare a response message including data about the output, wherein the input/output sub-system is operative to send the response message to the remote device”.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REZWANUL MAHMOOD/Examiner, Art Unit 2164                                                                                                                                                                                                        
February 27, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164